DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-16, 35 USC 112(f) is not invoked in claims 1-16. For example, claim 9’s modules comprise a “program”a and “hardware”a (applicant’s fig. 1: a program-flow chart).
a	Dictionary.com:
module
noun
6	Computers.
a	part of a program that performs a distinct function.
b	an interchangeable, plug-in hardware unit.



Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The claims are allowed because the prior art does not anticipate or make obvious at least the claimed equation FRSA=f * MSA+f, wherein FRSA is a feature matrix, “f” is another feature matrix, and MSA is an attention mechanism map, when the claims are considered as a whole. For example:















Miaohui Zhang et al. (Attention-aware scoring learning for person re-identification), teaches “the human attention mechanism”, page 1, r.col., last para, 3rd S, corresponding to the claimed “attention mechanism map”, and teaches the claimed “H x W x C” in figures 3,4, below: “C x H x W” and teaches a resemblance to the claimed FRSA in figs. 3,4: multiplication “X” followed by addition “+”:

    PNG
    media_image1.png
    230
    870
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    776
    media_image2.png
    Greyscale

However, Miaohui Zhang does not teach the claimed FRSA=f * MSA+f. Instead, Zhang makes a mask “Ys=X+ ySA” in page 4, equation (4), wherein X=C x H x W, y is a “scalar”, under equation (4), and SA is a “spatial attention feature”, page 4, l. col., 3rd S. Rather, Miaohui Zhang teaches an attention matrix or attention grid to detect or find blocks as shown in figures 2 and 3 above.


Assuming, in hindsight of applicant’s disclosure, that figures 3,4 is multiplying and adding matrices via said multiplication “X” followed by addition “+”, Miaohui Zhang does not teach the claimed six matrices,  “local feature matrixes (FRSA1…FRSA6)” with “H/6”. Instead, Miaohui Zhang teaches a pair of matrices with “k=1,2,4,8”, page 4, 1st para, last S, as shown in figures 3,4: CHW                         
                            ÷
                        
                     k for each member of each pair. 


















Ruimao Zhang et al. (SCAN: Self-and-Collaborative Attention Network
for Video Person Re-Identification) teaches a resemblance to the claimed FRSA: fig. 2 circled “x” followed by circled dot:

    PNG
    media_image3.png
    523
    996
    media_image3.png
    Greyscale

However, Ruimao Zhang does not teach the claimed FRSA and the claimed “final joint spatio-temporal probability”. Instead, Ruimao Zhang teaches:
a)	said “x” is a multiplication of feature representations resulting in fig.2: four of “Correlation matrix” and
b)	“The first is the cumulative matching characteristic (CMC) [77], which shows the probability of that a query identity appearing in different locations of the returned list [78].”, pg. 4875, 2) Evaluative Metric, 2nd S.
	


Shen et al. (End-to-End Deep Kronecker-Product Matching for Person Re-identification) teaches:
a)	a resemblance to the claimed FRSA :fig. 2: “X” followed by “+”:

    PNG
    media_image4.png
    318
    995
    media_image4.png
    Greyscale

b)	a summation of correspondence probability in page 6888, equation 4;  corresponding to the claimed “final joint spatio-temporal probability”; and 
c)	a “H X W submatrix”, page 6889, CNN operations, 1st S below equation (6).
However, Shen does not teach the claimed FRSA and does not teach the claimed “H/6”. Instead Shen teaches that fig. 2: “The heights and widths of these feature maps are 8 × 4 (scale-1), 16 × 8 (scale-2) and 32 × 16 (scale3), respectively.”, pg. 6889, r. col., penultimate S.
	Assuming, in hindsight of applicant’s disclosure, that Shen’s H x W x C (taught by Shen as being a feature map) is a matrix multiplied (fig. 2: “x”) by another assumed matrix H x W x C, Shen does not teach the six matrices with “H/6”.
	Applicant’s claimed “H/6”, as indicated by six cube-sticks in applicant’s fig. 4, is directed to the disclosed advantage: “to optimize residual attention mechanism parameters…In this way, a trained residual attention mechanism network is obtained”, applicant’s disclosure, [0056]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JIN et al. (CN 111814584 A) is pertinent for teaching summing probabilities in equation (5), [0033], corresponding to the claimed “a final joint spatio-temporal probability”, and “the attention mechanism”, Background, 2nd text-block, 2nd S. 
However, as discussed above, JIN does not teach the claimed FRSA equation when the claims are considered as a whole. Instead, JIN teaches a similarity matrix in step 5-2.
ZHOU et al. (CN 111738143 A) is pertinent for teaching “cross entropy describes the distance between two probability distribution”, 10th text-block up from “Description of pictures”, corresponding to the claimed “a final joint spatio-temporal probability” and “The attention mechanism can promote the neural network…on the pedestrian re-identification”, 2nd text-block up from “Contents of the Invention”. 
However, as discussed above, ZHOU does not teach the claimed FRSA equation when the claims are considered as a whole. Instead, ZHOU teaches a summation of products of covariance matrices θ(x) with an identity matrix “I” as shown in the reference at paragraph [0069]. 

Chen et al. (ABD-Net: Attentive but Diverse Person Re-Identfication) is pertinent as teaching a resemblance to the claimed FRSA equation as shown in fig. 2, via matrix multiplication and sum operation:
    PNG
    media_image5.png
    211
    405
    media_image5.png
    Greyscale

However as discussed above, Chen is silent regarding the claimed joint probability and Chen is adding a feature map “A” to the matrix multiplication. In contrast, claim 1 is adding a feature matrix “f” to the claimed matrix multiplication “f * MSA”.








Huang et al. (Camera Network Based Person Re-identification by Leveraging Spatial-Temporal Constraint and Multiple Cameras Relations) is pertinent as teaching “Then, the proposed method introduces a spatial-temporal probability, converts the distance of visual features to visual probability, and combines them together as a joint probability.”, corresponding to the claimed “a final joint spatio-temporal probability”.
However, as discussed above Huang does not teach the claimed ResNet-50 and the claimed FRSA equation when the claims are considered as a whole. Instead, Huang teaches “We calculated the visual appearance probability of C0 and Cm respectively, and unified them in a matrix.”, page 182, 2nd para, 4th S.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667